Logan County, No. 8-94-38. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry, filed January 22,1996:
“Upon motion to certify filed by appellant, the judges of this court find that the judgment in this case, upon which they have agreed, is in conflict with the judgments of the First, Fourth, Sixth, Ninth, Tenth and Eleventh District Courts of Appeals in the eases State v. Barton (1991), 71 Ohio App.3d 455 [594 N.E.2d 702]; State v. Meeker (Sept. 15, 1986), Ross App. No. 1146, unreported [1986 WL 11029]; State v. Gray (April 29, 1988), Lucas App. No. L-87-204, unreported [1988 WL 39727]; State v. Williams (1984), 21 Ohio App.3d [12] [21 OBR 13, 486 N.E.2d 113]; State v. Wright (1986), 31 Ohio App.3d 232 [31 OBR 515, 510 N.E.2d 827]; and State v. Schoolcraft (May 29, 1992), Portage App. No. 91-P-2340, unreported [1992 WL 276661],
“It is therefore ORDERED, under the provisions of Section 3(B)(5), Article IV, Ohio Constitution, that the record of this case be, and the same hereby is, certified to the Supreme Court of Ohio for review and final determination of the following rule of law: Negligence is the culpable mental state that the prosecution must prove beyond a reasonable doubt to obtain a conviction for Endangering Children in violation of R.C. 2919.22(A).”
Sua sponte, cause consolidated with 96-210, infra.